DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable by Cheng et al. (CN 104595450; hereinafter “Cheng”) in view of Wu et al. (US 2016/0017958; hereinafter “Wu”).

Claim 1
Cheng discloses a vehicle driving assembly with transversely placed single power source, connected to vehicle axle half shafts, wherein
the vehicle driving assembly comprises a power source (see paragraphs [0004]-[0005] describing that these electric vehicles include a drive motor) and an automatic transmission, the automatic transmission is provided with a power shaft (2), and a differential (15) is provided at a joint of the automatic transmission (above 15 in FIG. 1) and the vehicle axle half shafts (two shafts extending to the right and left of 15 in FIG. 1);
in the automatic transmission, a first intermediate shaft (1) is provided parallel to the power shaft (2), a second intermediate shaft (3) is provided in the 
the power shaft (2) is provided with a first gear (6), the first intermediate shaft (1) is provided with a second gear (5), and the first gear (6) and the second gear (5) are engaged to transmit power; the second intermediate shaft (3) is provided with a third gear (7), the third intermediate shaft (4) is provided with a fourth gear (8), and the third gear (7) and the fourth gear (8) are engaged to transmit power; and the third intermediate shaft (4) parallel to the power shaft (2) is further provided with a fifth gear (9), the differential (15) is provided with a sixth gear (10), and the fifth gear (9) and the sixth gear (10) are engaged to transmit power.
Cheng does not disclose that the power source is connected to the power shaft (2) (i.e., does not disclose that the power shaft 2 is the input shaft to which power is provided into the transmission) but instead illustrates that the shaft (1) parallel to that which supports the final gearset (9, 10) is the input. However, Wu discloses one alternative where the power source (30) is mounted on a shaft (1) coaxial with that which supports the final gearset (16, 18) (see FIG. 1) and another alternative where the power source (130) is mounted on a shaft (101) spaced from that other shaft (1) (see FIG. 4). It would have been obvious to one having ordinary skill it the art before the effective filing date to have modified Cheng to have moved the input source to either of the spaced parallel 
As so modified so that the input source were placed on shaft 2, in Cheng when the first clutch (C2) is in engagement, the power source transmits power to the vehicle axle half shafts via successively the power/input shaft (2), the first gear (6), the second gear (5), the first intermediate shaft (1), the third intermediate shaft (4), the fifth gear (9), the sixth gear (10) and the differential (15); and when the second clutch (Cl) is in engagement, the power source transmits power to the vehicle axle half shafts via successively the power/input shaft (2), the second intermediate shaft (3), the third gear (7), the fourth gear (8), the third intermediate shaft (4), the fifth gear (9), the sixth gear (10) and the differential (15).

Claim 3
Cheng discloses wherein the engaged transmission ratio of the first gear to the second gear is i1, the engaged transmission ratio of the fifth gear to the sixth gear is i3, and when the first clutch is in engagement, the engaged transmission ratio in the automatic transmission is i1xi3 since as would be understood by those having ordinary skill in the art, one way to calculate the overall gear ratio when multiple gearsets are 

Claim 5
Cheng discloses wherein the engaged transmission ratio of the third gear to the fourth gear is i2, the engaged transmission ratio of the fifth gear to the sixth gear is i3, and when the second clutch is in engagement, the engaged transmission ratio in the automatic transmission is i2xi3 since as would be understood by those having ordinary skill in the art, one way to calculate the overall gear ratio when multiple gearsets are involved is to multiple together the individual gear ratios of each gear set in the transmission path (see NPL “How to Determine Gear Ratios”, page 4, section 3).

Claim 6
Cheng discloses wherein the power source is an electric motor (see paragraphs [0004]-[0005] describing that these electric vehicles include a drive motor which would be readily understood by those having ordinary skill in the art to be an electric motor for such an “electric” vehicle).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Wu as set forth in the rejection of claim 1, and further in view of Trinkenschuh et al. (US 2018/0135707; hereinafter “Trinkenschuh”).


Claim 7
Cheng does not disclose wherein the power source is the combination of an engine and an ISG electric motor, and a torsional shock absorber is provided between the engine and the ISG electric motor. However, Trinkenschuh discloses wherein a power source is the combination of an engine (12) and an ISG electric motor (22), and a torsional shock absorber (14) is provided between the engine (12) and the ISG electric motor (22) (see FIG. 1). It would have been obvious to one having ordinary skill in the art to have modified Cheng to have included both an engine and motor with torsional damper therebetween in order to provide a smooth hybrid which allows for a balance between power or duration of power and fuel economy.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Wu as set forth in the rejection of claim 1, and further in view of Mauritz (US 5,458,015).

Claim 8
Cheng does not disclose on which axle the differential is mounted and therefore does not disclose wherein the vehicle axle half shafts including front axle half shafts or rear axle half shafts. However, Mauritz discloses a power source (2), a transmission (e.g., 4, 6, 7, G3, G4, R), a differential (9) mounted on an axle (1) having two half shafts (see FIG. 1), wherein the vehicle axle half shafts include front axle half shafts (see column 2, lines 30-31). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Cheng so that the axle on which the .

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Wu as set forth in the rejection of claim 1, and further in view of Aimo Boot et al. (US 2015/0258886; hereinafter “Aimo Boot”).

Claim 10
Cheng does not disclose the type of clutches use. However, Aimo Boot discloses that the clutches may be dog clutches (4) (see paragraph [0046] and FIG. 1) which one having ordinary skill in the art would understand to mean a positive clutch which is a face tooth clutch. It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Cheng so that the clutches were positive clutches, i.e., clutches with face teeth as this is best understood, since this is a simple substitution of one known generic clutch for another known specific clutch to yield predictable results (see MPEP 2141) and in this case would allow for improved efficiency transmission of torque and/or lower heat generation during clutch engagement and/or providing low cost clutches.


Claim 11
Cheng does not disclose wherein the face tooth clutches are of electromagnetic driving type, or hydraulic driving type, or pneumatic driving type, or electrical driving type. However, Aimo Boot discloses that a positive dog clutch can have an electromagnetic, hydraulic, or pneumatic actuator (see paragraph [0048]). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Cheng to have used either an electromagnetic driving type, or hydraulic driving type, or pneumatic driving type for the clutch actuation method since this is a substitution of a known generic actuation for a known specific actuation to yield predictable results (see MPEP 2141). In this case, an electromagnetic clutch would provide remote location for the actuator or quick and easy actuation; a pneumatic clutch would provide a low cost and high power to weight ratio; and a hydraulic clutch would provide less adjusting required.

Response to Arguments
Applicant's arguments filed March 12, 2021 have been fully considered but they are not persuasive. 
Applicant argues that shaft (2) in Cheng is not an input shaft or that this shaft could be an input shaft. However, The Examiner noted that this shaft is not the input shaft in Cheng and cited Wu for its disclosure that this shaft is one option for the input shaft.
Applicant also argues that the gears directly engaging the final differential (gear 9 of Cheng and gear 15 of the present application) of Cheng versus the present 
Applicant also present benefits of the claimed invention.  These benefits are also necessarily present in Cheng as modified. Mere recognition of latent properties cannot render nonobvious an otherwise known invention (see MPEP 2145(II)). 
Applicant does not counter the Examiner’s reason why modifying Cheng to change which shafts constitutes the input shaft would have been an obvious change.  Applicant also does not set forth evidence how Cheng as modified is missing any of the claimed features.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (see MPEP 2141(IV)).
In view of the above, the rejections must be maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851.  The examiner can normally be reached on M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACEY A FLUHART/           Primary Examiner, Art Unit 3655